PER CURIAM.
Petitioner has not demonstrated that the trial court has failed to timely consider and rule upon any motion after having that 'matter called up for hearing and disposition. Petitioner has therefore failed to demonstrate an entitlement to mandamus relief. See Moore v. Corr. Med. Servs., 817 So.2d 963, 964 (Fla. 1st DCA 2002) (“Absent a showing that the trial court has failed to take action on some pending matter he has noticed for hearing, [the petitioner] has failed to establish an entitlement to mandamus relief.”); Smartt v. First Union Nat’l Bank, 771 So.2d 1232 (Fla. 5th DCA 2000). We DENY the petition accordingly.
LEWIS, RAY, and JAY, JJ., CONCUR.